In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
AMERLINDIA SANCHEZ VEGA, *
                         *                           No. 12-164V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: September 18, 2015
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                           in the amount to which respondent
                         *                           does not object.
             Respondent. *
*********************
Damaris Delgado-Vega, Law Offices of Damaris Delgado-Vega, San Juan, PR, for
Petitioner;
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for Respondent.


                UNPUBLISHED DECISION ON FEES AND COSTS1

       On September 14, 2015, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections to
certain items. Based on subsequent discussions, petitioner amended her application
to request $34,000.00, an amount to which respondent does not object. The Court
awards this amount.

       On March 9, 2012, Amerlindia Sanchez Vega filed a petition for compensation
alleging that the Hepatitis B (“Hep B”) vaccine, which she received on March 9,
2011, caused her to suffer from pachymeningitis. Petitioner received compensation
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master
will appear in the document posted on the website.


                                                 1
based upon the parties’ stipulation. Decision, issued April 23, 2015. Because
petitioner received compensation, she is entitled to an award of attorneys’ fees and
costs. 42 U.S.C. § 300aa-15(e).

      Petitioner seeks a total of $34,000.00 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioner’s counsel represents that petitioner
has incurred no out-of-pocket expenses in the proceedings on the petition.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $34,000.00 in the form of a check made payable to
        petitioner and petitioner’s attorney, the Law Offices of Damaris
        Delgado-Vega, for attorneys’ fees and other litigation costs available
        under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Shannon Proctor, at (202) 357-
6360.

        IT IS SO ORDERED.

                                               s/Christian J. Moran
                                               Christian J. Moran
                                               Special Master




                                           2